Exhibit (a)(7) AMENDMENT NO. 6 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY INTERNATIONAL BOND FUNDS THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 4 th day of April, 2013, by the Trustees hereunder. WHEREAS, the Board of Trustees have determined that it is in the best interests of the Trust to add a new R6 class of shares to two series of the Trust. NOW, THEREFORE, BE IT RESOLVED , that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to reflect such action by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF , the Trustees do hereto set their hands as of the date first referenced above. Trustees of the American Century International Bond Funds /s/ Myron S. Scholes Myron S. Scholes /s/ Ronald J. Gilson Ronald J. Gilson /s/ Jonathan S. Thomas Jonathan S. Thomas /s/ Peter F. Pervere Peter F. Pervere /s/ John B. Shoven John B. Shoven /s/ Frederick L.A. Grauer Frederick L.A. Grauer /s/ Jeremy I. Bulow Jeremy I. Bulow /s/ Tanya S. Beder Tanya S. Beder SCHEDULE A American Century International Bond Funds Pursuant to Article III, Section 6, the Trustees hereby establish and designate the following Series as Series of the Trust (and the Classes thereof), with the relative rights and preferences as described in Section 6: Series Class Date of Establishment International Bond Fund Investor Class 08/28/1991 Institutional Class 06/24/2004 A Class 08/01/1997 C Class 09/27/2007 R Class 09/27/2007 R6 Class 06/28/2013 Global Bond Fund Investor Class 09/28/2011 Institutional Class 09/28/2011 A Class 09/28/2011 C Class 09/28/2011 R Class 09/28/2011 R6 Class 06/28/2013 Global Currency Alpha Fund Investor Class 04/05/2012 Institutional Class 04/05/2012 A Class 04/05/2012 C Class 04/05/2012 R Class 04/05/2012 This Schedule A shall supersede any previously adopted Schedule A to the Declaration of Trust. A-1
